DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle (US 2016/0350704) in view of official notice.
	Regarding claims 1, 10, and 19, Minvielle teaches A multi-compartment storage system comprising (Figure 26; Figure 27): a first storage device having a first set of storage surfaces for placing temporarily stored items (Figure 26; Figure 27; Paragraph [0066] “This storage may include on a shelf, in a refrigerator, or in a freezer at a consumer residence, restaurant, grocery store or other retail establishment”; Paragraph [0067] “Such local storage may take many forms, such as the storage of refrigerated items in a refrigerator, the storage of frozen items in a freezer, the storage of wine bottles in a wine-rack, the storage of canned or dry goods in a pantry, the storage of bread in a bread drawer, the storage of fruit in a counter top tray, and any other form of local nutritional substance storage known to those skilled in the art” (it is well known that a cupboard and refrigerator have a plurality of surfaces for storing items)); a second storage device having a second set of storage surfaces for placing the temporarily stored items (Figure 26; Figure 27; Paragraph [0066] “This storage may include on a shelf, in a refrigerator, or in a freezer at a consumer residence, restaurant, grocery store or other retail establishment”; Paragraph [0067] storage may take many forms, such as the storage of refrigerated items in a refrigerator, the storage of frozen items in a freezer, the storage of wine bottles in a wine-rack, the storage of canned or dry goods in a pantry, the storage of bread in a bread drawer, the storage of fruit in a counter top tray, and any other form of local nutritional substance storage known to those skilled in the art” (it is well known that a cupboard and refrigerator have a plurality of surfaces for storing items)); and an object recognition system that includes a first scanning apparatus of the first storage device, a second scanning apparatus of the second storage device, an external scanner for identifying a moved temporarily stored item (Figure 26 elements 560 and 820; Paragraph [0315] “the optical sensor 820 may include a camera hub and multiple cameras inside one of the modules that will allow the optical sensors 820 to recognize and identify the type and the quantity of a particular nutritional substance 520 within the module”; Paragraph [0319] “the controller or control system 530 of the module that first detects a new inventory item, or in some embodiments, a scanner or reader in electrical communication with the control module 710, may send the information to the control module 710 and store the inventory in a memory associated with the control module 710. This will allow all inventory items in the kitchen may be tracked”; Paragraph[0082] “automated optical fruit recognition system developed by Fraunhofer is capable of detecting and identifying various produce optically”; Paragraph [0303]; Paragraph [0320]; Paragraph [0067]) and a controller that monitors locations of the temporarily stored items within the first and second sets of storage surfaces (Figure 26; Paragraph [0320] “For each nutritional substance 520 that is entered into inventory, a dynamic information identifier or other unique code may be assigned or recognition as discussed above, or by scanning a dynamic information identifier on a label, an RFID chip in the nutritional substance 520 or other system to identify each unique nutritional substance so that it may be tracked while in the kitchen through consumption”; Paragraph [0323] “real time inventory of the kitchen could be maintained in this manner, and tracked and stored by the control module 710… This way, a consumer 540 could have constant updates and check the inventory of the kitchen at all times”; Figure 27; Paragraph [0326] “the system can determine when a new item (e.g. fish) is added to one of the storage modules 810 because the optical sensor 820 or door sensor will determine that a door has been opened, and the optical sensor 820 may determine that a new item of inventory has been placed within the freezer 810”; Paragraph [0075]; Paragraph [0267]; Figure 14); wherein the moved temporarily stored item is located outside of the first and second storage devices (Fig. 27, par. 66-68, once substance has been created by creation module it is transitioned to other modules such as preservation module, before placement into preservation module, i.e., a storage device, substance is located outside of the compartments of the preservation module); upon a request for locating the moved temporarily stored item within one of the first and second storage devices, the controller and the first scanning apparatus and the second scanning apparatus are configured to cooperatively provide a storage recommendation for locating the moved temporarily stored item from outside the first and second storage devices to within a recommended storage surface of the first and second sets of storage surfaces (Figure 14; Figure 18; Paragraph [0169] “controller 530 could provide consumer 540 with instructions as to where to move the turkey after each step in the conditioning protocol [i.e. request for the location to be within a storage device]. In this example, controller 530 instructs consumer 540 through consumer interface 560 to first place the frozen turkey in conditioner 570, a microwave oven… Upon completion of defrosting by the microwave oven, controller 530 could instruct consumer 540 through interface 560 to move the defrosted turkey from the microwave oven to another conditioner 570, a convection oven”; Paragraph [0139] “conditioner system 570 and conditioners 570 may be replaced by any appliance or local storage container… This will provide the same features, including the nutritional substance reader 590, the controller 530, nutritional substance database 550, consumer interface 560, consumer 540, but in conjunction with other appliance, including scales, refrigerators, local storage environments, and others”; Paragraph [0163] “once a consumer scans the dynamic information identifier with the nutritional substance reader 590 and the controller 530 or system identifies the food combination, the controller 530 could receive separate conditioning protocol 610 for each of the turkey, stuffing and gravy. Then the consumer interface 560 may instruct the consumer to place each of the three items (or two items) in separate conditioners that are all linked to the controller 530…Additionally, the conditioner 570 with the turkey may have a much high temperature and lower or higher humidity content to optimize cooking of the turkey”; Paragraph [0310]; Paragraph [0325] “conditioners 570 as discussed herein to monitor [i.e. request ] the conditioning of one of the inventoried nutritional substances 520. Accordingly, this data could be utilized to track changes… could send alerts when certain nutritional substances 520 are about to expire or provide suggestions for recipes [i.e. provide recommendation]”); and the storage recommendation is based upon an identity of the moved temporarily stored item as determined by the external scanner and the controller (Figure 18; Paragraph [0169] “controller 530 could provide consumer 540 with instructions as to where to move the turkey after each step in the conditioning protocol. In this example, controller 530 instructs consumer 540 through consumer interface 560 to first place the frozen turkey in conditioner 570, a microwave oven… Upon completion of defrosting by the microwave oven, controller 530 could instruct consumer 540 through interface 560 to move the defrosted turkey from the microwave oven to another conditioner 570, a convection oven”; Paragraph [0139] “conditioner system 570 and conditioners 570 may be replaced by any appliance or local storage container… This will provide the same features, including the nutritional substance reader 590, the controller 530, nutritional substance database 550, consumer interface 560, consumer 540, but in conjunction with other appliance, including scales, refrigerators, local storage environments, and others”; Paragraph [0163] “once a consumer scans the dynamic information identifier with the nutritional substance reader 590 and the controller 530 or system identifies the food combination, the controller 530 could receive separate conditioning protocol 610 for each of the turkey, stuffing and gravy. Then the consumer interface 560 may instruct the consumer to place each of the three items (or two items) in separate conditioners that are all linked to the controller 530…Additionally, the conditioner 570 with the turkey may have a much high temperature and lower or higher humidity content to optimize cooking of the turkey”; Figure 26; Paragraph[0199] “once the consumer scans the dynamic information identifier in the nutritional substance reader 590, the controller 530 may then use the information from the dynamic information identifier to retrieve associated conditioning ; and wherein the temporarily stored items define an inventory manifest of the plurality of storage devices (Paragraph [0319] “the controller or control system 530 of the module that first detects a new inventory item, or in some embodiments, a scanner or reader in electrical communication with the control module 710, may send the information to the control module 710 and store the inventory in a memory associated with the control module 710. This will allow all inventory items in the kitchen may be tracked”; Paragraph [0320]). 
	The system of Minvielle differs from the claimed invention in that the first and second storage devices are not shown to be separate compartments of a single appliance.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Minvielle so that the first and second storage devices are separate compartments of a single appliance, as taught by official notice, because modifying the other teachings of the prior art with this well-known feature would merely yield predictable results and to make efficient use of kitchen space by combining multiple storage capabilities into a single appliance.

Regarding claim 3, Minvielle further teaches wherein the external scanner is a camera for a portable computing device (Figure 26; Paragraph [0157] “consumer interface 560 is preferably a tablet computer, personal computer, personal assistant, or smart phone, running appropriate software, such as an app”; Paragraph [0199] “consumer interface 560, which in this case could be a handheld device such as a cellular phone, smartphone… the consumer 540 can utilize a camera function of the handheld device to read a barcode, or QR code, on or associated with the turkey, wherein the code provides a dynamic information identifier”).  

Regarding claim 4, Minvielle further teaches wherein the first scanning apparatus and the second scanning apparatus each include at least a temperature sensor (Figure 26; Paragraph [0077]; Paragraph [0091] “the conditioner is provided with various sensors which can be used to sense attributes of a nutritional storage environments, containers, scales, and coupons are provided with the ability to communicate the sensed attribute data with an alternate database that facilitates identification of the nutritional substance content and current nutritional, organoleptic, or aesthetic value…The various nutritional substance attribute sensors may include, but are not limited to, sensors capable of measuring and collecting data regarding visual appearance, taste, smell, volatiles, texture, touch, sound, chemical composition, temperature, weight, volume, density, hardness, viscosity, surface tension, and any other known physical attribute of the nutritional substance”; Paragraph[0168]; Paragraph [0139]; Paragraph [0189]; Paragraph [0244] “microwave, convection, and grill oven is provided with nutritional substance attribute sensors, for instance weight measurement sensors, temperature sensors, humidity sensors”; Paragraph [0253]; Paragraph [0317] “Various sensors may also be associated with the optical sensor 820 and/or may be located inside the various modules, including temperature sensors”), and wherein the storage recommendation is based upon a first temperature of the first storage device and a second temperature of the second storage device (Figure 18; Figure 19; Paragraph [0067] “Such local storage may take many forms, such as the storage of refrigerated items in a refrigerator, the storage of frozen items in a freezer, the storage of wine bottles in a wine-rack, the storage of canned or dry goods in a pantry, the storage of bread in a bread drawer, the storage of fruit in a counter top tray, and any other form of local nutritional substance storage known to those skilled in the art”; Paragraph [0169]; Paragraph [0189]; Paragraph [0190]; Paragraph [0202] “the label may contain information regarding optimal cooking times and temperatures based refrigerators at different temperatures”).  

Regarding claim 5, Minvielle further teaches wherein the storage recommendation is further based upon the identity of the moved temporarily stored item, the identity including temperature storage information (Figure 11; Paragraph [0169] “controller 530 could provide consumer 540 with instructions as to where to move the turkey after each step in the conditioning protocol. In this example, controller 530 instructs consumer 540 through consumer interface 560 to first place the frozen turkey in conditioner 570, a microwave oven… Upon completion of defrosting by the microwave oven, controller 530 could instruct consumer 540 through interface 560 to move the defrosted turkey from the microwave oven to another conditioner 570, a convection oven”; Paragraph [0163] “once a consumer scans the dynamic information identifier with the nutritional substance reader 590 and the controller 530 or system identifies the food combination, the controller 530 could receive separate conditioning protocol 610 for each of the turkey, stuffing and gravy. Then the consumer interface 560 may instruct the consumer to place each of the three items (or two items) in separate conditioners that are all linked to the controller 530…Additionally, the conditioner 570 with the turkey may have a much high temperature and lower or higher humidity content to optimize cooking of the turkey”; Paragraph [0310]; Paragraph [0067] “Such local storage may take many forms, such as the storage of refrigerated items in a refrigerator, the storage of frozen items in a freezer, the storage of wine bottles in a wine-rack, the storage of canned or dry goods in a pantry, the storage of bread in a bread drawer, the storage of fruit in a counter top tray, and any other form of local nutritional substance storage known to those skilled in the art”;).  

Regarding claim 6, Minvielle further teaches wherein the moved temporarily stored item is one of the temporarily stored items within the first and second storage devices and the storage recommendation is related to a relocation of the moved temporarily stored item to the recommended storage surface (Paragraph [0169] “controller 530 could provide consumer 540 with instructions as to where to move the turkey after each step in the conditioning protocol. In this example, controller 530 instructs consumer 540 through consumer interface 560 to first place the frozen turkey in conditioner 570, a microwave oven… Upon completion of defrosting by the microwave oven, controller 530 could instruct consumer 540 through interface 560 to move the defrosted turkey from the microwave oven to another conditioner 570, a convection oven”; Paragraph [0067]; Figure 18; Figure 26).  

Regarding claims 7 and 9, humidity and temperature sensors are well-known for use in storage devices.

Regarding claim 8, Minvielle shows that the appliance can be a refrigerator (par. 66).
	Regarding claims 12-19, the features of the invention recited in these claims have already been addressed in the rejection above.

Response to Arguments
3.	Applicant's arguments filed September 17, 2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art references fail to show all the recited features of the claimed invention, in particular, the new features added in the current amendment related to the first and second storage devices being part of a single appliance and the stored item to be located outside of the first and second storage devices.  Also, it is asserted that the reference identified and Minvielle B does not constitute prior art.
	The examiner disagrees and stands by the rejection above which has been revised to address applicant’s arguments and amendments to the claims.  The examiner notes that the Minvielle B reference is not used in the current rejection.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627            

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627